Case 5:20-cv-00077-JGB-SP Document 49 Filed 09/09/20 Page 1 of 1 Page ID #:419




  1
  2
  3
  4                          UNITED STATES DISTRICT COURT

  5          CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

  6
       Colony Insurance Company                            Case No. EDCV 5:20-CV-77 JGB
  7                                                                   (SPx)
                                              Plaintiff,
  8
                    v.
  9                                                                JUDGMENT
10     Earl Schmid, et al.
11                                        Defendants.
12
13    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
14
            Pursuant to the Order filed concurrent herewith, the Motion for Default
15
      Judgment against Defendant Earl Schmid is GRANTED. The Court DECLARES
16
      that: (1) Plaintiff does not owe any duty to defend or indemnify Schmid in the
17
      Underlying Action under the terms of the policy; and (2) Plaintiff is excused from
18
      further performance under the policy by Schmid’s breach of contract.
19
            Judgment is entered in favor of Plaintiff.
20
21
22
23     Dated: September 9, 2020

24                                             THE HONORABLE JESUS G. BERNAL
25                                             United States District Judge
26
27
28
